Citation Nr: 9904110	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-29 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for postoperative residuals 
of a cerebral aneurysm due to a shell fragment wound of the 
head.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to July 
1946.  

When this matter was previously before the Board of Veterans' 
Appeals (Board) in November 1996, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, for additional development.  Following the 
requested development, the RO in September 1998 continued its 
previous denial of the claimed benefit.  The case is now 
before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  It is not shown that the veteran sustained a shell 
fragment wound of the head during service or that a cerebral 
aneurysm, first demonstrated nearly two decades following 
service, is a residual of any such shell fragment wound.  


CONCLUSION OF LAW

The veteran does not have residuals of a postoperative 
cerebral aneurysm as the result of a shell fragment wound of 
the head that was incurred in or aggravated by service, nor 
may a cerebral aneurysm be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim for an increased rating is plausible and thus well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

The veteran essentially contends that he underwent private 
surgery in 1965 for a cerebral aneurysm that was the long-
term consequence of a shell fragment wound of the head that 
he sustained at Ie Shima near Okinawa in June 1945 as a 
result of a Japanese air raid.  He asserts that the shell 
fragment wound to the head was one of multiple fragment 
wounds that he sustained at that time.  He testified in 
September 1994 that his wounds were dressed at the time of 
injury but were not considered serious enough to require 
further attention.  In his substantive appeal, the veteran 
stated that he reported to the hospital for treatment but was 
not considered wounded badly enough to be hospitalized.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Where a veteran served 90 days 
or more during a period of war and a cerebral aneurysm (with 
hemorrhaging) becomes manifest to a degree of 10 percent 
within a year from the date of termination of service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of the disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Although the VA general medical examiner in September 1998 
related postoperative residuals of a cerebral aneurysm to a 
shell fragment wound of the head sustained in service, this 
opinion was based entirely on a history related by the 
veteran that is unsupported by more contemporaneous medical 
evidence, especially the service medical records for the 
veteran's active and reserve service, which are negative for 
complaints or findings of a shell fragment wound of the head, 
and the reports from Grant Hospital dated in 1965, which do 
not show that a shell fragment was the causative factor in 
the cerebral aneurysm surgically clipped at that time.  

The Board notes that while the right flank wound was 
documented in the service medical records, the veteran 
maintains that a head wound was not because of its lack of 
seriousness at the time.  Yet it is asserted that what could 
only have been regarded as a superficial head wound 
nevertheless penetrated the cranial vault causing a cerebral 
aneurysm and resultant subarachnoid hemorrhage.  The Board 
regards this as highly unlikely, despite the statement of Dr. 
Vander Kloot in December 1976 that it was a "possibility" 
that the cerebral damage sustained by the veteran was a 
result of a shrapnel wound in service.  Dr. Vander Kloot 
indicated that the veteran's family stated that they had seen 
pieces of shrapnel removed from the veteran's back and from 
an area above the right eyebrow in 1965.  Dr. Vander Kloot 
said that in July 1965, the veteran developed severe headache 
and pain in the back of his head and experienced "confused 
dreams" and was treated by Dr. Rosenbluth with generally 
good results.  The veteran's wife and sister-in-law said in 
statements dated in December 1976 that the veteran had had a 
wedge-shaped 3/8-inch piece of shrapnel come out of his right 
forehead in July 1965 and that this was not unusual, as he 
had experienced such episodes since World War II.  The 
veteran himself said that the piece of shrapnel had emerged a 
few days after an incident in which he had hit his head hard 
on the ceiling of his car after the car struck bad pavement 
buckled by the heat.  The veteran claimed that he was 
diagnosed with a cerebral aneurysm in the same place where 
the steel splinter had emerged from his forehead and that his 
physician, Dr. Rosenbluth, felt that the cerebral aneurysm 
was probably caused by the shrapnel.  In September 1998, the 
VA general medical examiner was of the opinion, after 
reviewing the claims file, that the veteran had had a 
cerebral aneurysm in 1965 with stroke-like symptoms due to a 
shell fragment wound to the right frontotemporal area of the 
skull and brain in service.  

However, the medical opinions in support of the veteran's 
theory of the case are not supported by the record, 
especially the more contemporaneous medical evidence, which 
shows no such injury to the right frontotemporal area of the 
skull.  It is important in this regard to note that following 
his release to inactive duty, the veteran underwent periodic 
examinations for the Naval Reserve through July 1961, and on 
no occasion were complaints or findings of a shell fragment 
wound of the head ever recorded.  This is seemingly in 
conflict with the assertion that shrapnel was constantly 
emerging during the years following World War II.  What is 
even more compelling, however, is that the 1965 records of 
the treatment of the veteran's cerebral aneurysm at Grant 
Hospital are of record and do not support his claim.  Rather, 
they show that the veteran was admitted in a confused state 
with ecchymosis of the left orbit that suggested the presence 
of trauma.  Following observation and extensive diagnostic 
imaging, a cerebral aneurysm of the right anterior 
communicating artery was identified, and in September 1965, 
he underwent a right frontal craniotomy.  Dr. Rosenbluth's 
operation report shows that a dependent saccular aneurysm was 
visualized during surgery as lying medial to the right optic 
nerve and between it and the left optic nerve.  The dome of 
the aneurysm was quite friable and oozed slightly.  The 
aneurysm was dissected, and clips were applied to the neck of 
the aneurysm.  A shrapnel wound of the right frontotemporal 
skull was nowhere described or mentioned during the veteran's 
hospitalization.  

Moreover, neither before the veteran's treatment in 1965 nor 
subsequent to it were any scars of the scalp identified 
relating to shell fragment wound injuries in service, as 
distinguished from surgical scars as a result of the 1965 
treatment and right craniotomy.  Subsequent medical evidence 
shows only residuals consistent with the 1965 right 
craniotomy and scarring of the right flank.  

It was, of course, for a residual scar of the right flank as 
a result of a shell fragment wound that service connection 
was established by a rating decision dated in June 1994.  
Although the Board indicated in its November 1996 remand that 
the right flank wound, which was noted in the service medical 
records, suggested combat exposure, the Board concludes that 
service connection for the cerebral aneurysm under the 
provisions of 38 U.S.C.A. § 1154(b) (West 1991) is not 
warranted.  

Under 38 U.S.C.A. § 1154(b), service connection may be 
established in the absence of confirming service medical 
record entries where there is satisfactory lay or other 
evidence that an injury or disease was acquired in combat, if 
the evidence is consistent with the circumstances, conditions 
or hardships of such service.  See 38 C.F.R. § 3.304(d) 
(implementing the statute).  The statute, however, has 
undergone a somewhat tortured interpretation.  In April 1996, 
the United States Court of Appeals for the Federal Circuit 
decided the case of Collette v. Brown, 82 F.3d 389, which 
interpreted § 1154(b) as requiring a three-step sequential 
analysis that must be undertaken when a combat veteran seeks 
benefits under the method provided by that statute.  Collette 
v. Brown, 82 F.3d at 392-93.  As the first step, it must be 
determined whether the veteran has proffered "satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease."  Id. at 393.  Secondly, it must be 
determined whether the proffered evidence is "consistent with 
the circumstances, conditions, or hardships of such service."  
Id.  If these two inquiries are met, VA "shall accept" the 
veteran's evidence as sufficient proof of service connection, 
even if no official record of such incurrence exists.  Id.  
If a veteran satisfies both of these inquiries mandated by 
the statute, a factual presumption arises that the alleged 
injury or disease is service connected.  However, the 
presumption is rebuttable.  Id.  Thus, as the third step in 
the analysis, it must be determined whether VA has met its 
burden of rebutting the presumption of service connection by 
"clear and convincing evidence to the contrary."  Id.  

The United States Court of Veterans Appeals has held that 
"satisfactory lay or other evidence" under 38 U.S.C.A. 
§ 1154(b) means "credible evidence."  Caluza v. Brown, 
7 Vet. App. 498, 510 (1995), aff'd 78 F.3d 604 (Fed. Cir. 
1996) (table).  In agreeing with the conclusion in Caluza, 
the Federal Circuit held that if a veteran produces credible 
evidence that would allow a reasonable fact-finder to 
conclude that the alleged injury or disease was incurred in 
or aggravated by the veteran's combat service, the veteran 
has produced "satisfactory evidence" to satisfy the first 
requirement of 38 U.S.C.A. § 1154(b).  Collette v. Brown, 82 
F.3d. at 393.  

Following the decision in Collette, the Court of Veterans 
Appeals held that the provisions of § 1154(b) provide a 
reduced evidentiary burden for combat veterans that relates 
only to the question of service incurrence - that is, the 
question of what happened then - not the questions of whether 
the veteran has a current disability or whether the current 
disability is linked to the incident in service, as to both 
of which questions competent medical evidence is required.  
Velez v. West, 11 Vet. App. 148, 154 (1998), and cases cited 
therein.  Section 1154(b) "provides a factual basis upon 
which a determination can be made that a particular disease 
or injury was incurred or aggravated in service but not a 
basis to link etiologically the condition in service to the 
current condition."  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  

It is in this light that the September 1998 opinion of the VA 
neurologic examiner must be seen.  After examining the 
veteran and reviewing the claims file, the neurologic 
examiner concluded that in 1965 the veteran sustained a 
subarachnoid hemorrhage secondary to a cerebral aneurysm with 
aneurysmal clipping but that the shell fragment wound that he 
sustained to his head did not in any way cause or contribute 
to the subarachnoid hemorrhage.  Thus, even if it is conceded 
that the veteran sustained a shell fragment wound of the head 
during combat, it is not demonstrated that the cerebral 
aneurysm first shown two decades later resulted from the 
inservice wound.  The Board accords this opinion greater 
weight than the opinion of the general medical examiner 
because it was rendered by a neurologic examiner whose 
specialized knowledge and expertise would be more pertinent 
to the specific issue before the Board.  

Neither the veteran, nor any other lay witness, is competent 
under the law to render a diagnosis, or to offer a medical 
opinion attributing a disability to service or to an incident 
of service origin, as this requires medical expertise.  See 
Robinette v. Brown, 8 Vet. App. 69, 74 (1995); Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  While the veteran is competent to 
testify about the wounds he claims to have sustained in 
service, he is not competent to attribute his cerebral 
aneurysm in 1965 to those wounds.  It follows that service 
connection for postoperative residuals of a cerebral aneurysm 
due to a shell fragment wound of the head must be denied.  
For the above reasons, the Board finds that the preponderance 
of the evidence is against the veteran's claim, which 
therefore must be denied. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107; 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for postoperative residuals of a cerebral 
aneurysm due to a shell fragment wound of the head is denied.  



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

